EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s 312 amendment submitted after allowance is fully considered and is entered.  The presented amendment does not change the scope of the allowable subject matter.


The following is an examiner’s statement of reasons for allowance: 

The claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispensing mechanism for dispensing elongate items, the dispensing mechanism comprising:
a dispenser, the dispenser including a motor, and a connector for receiving electrical power and control signals from a cabinet in which the dispensing mechanism is installed, the dispenser including an opening at the bottom of the dispenser through which the dispensing mechanism is configured to dispense the items; and
a cassette,
wherein the dispenser and the cassette are mateable such that the motor drives a drive mechanism, and wherein the dispenser and cassette are separable,
wherein the cassette includes:
a plurality of helical augers having threads;
a plurality of channels configured to hold the items to be dispensed with longitudinal axes of the items to be dispensed being generally perpendicular to rotational axes of the plurality of augers, and the items to be dispensed being received at least partially within the threads of the plurality of augers; and
the drive mechanism engaged with the plurality of augers and configured to rotate the plurality of augers to transport the items to be dispensed, driven by the threads of the plurality of augers, to dispense the items from the dispensing mechanism…


…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651